Name: Commission Regulation (EEC) No 2465/80 of 25 September 1980 reimposing the levying of customs duties applicable to third countries on certain products originating in Finland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 9 . 80 Official Journal of the European Communities No L 254/ 11 COMMISSION REGULATION (EEC) No 2465/80 of 25 September 1980 reimposing the levying of customs duties applicable to third countries on certain products originating in Finland ceiling ; whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be reim ­ posed, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement between the Euro ­ pean Economic Community and the Republic of Finland ( l ), and in particular Protocol No 1 thereto , Having regard to Council Regulation (EEC) No 2797/79 of 10 December 1979 establishing indicative ceilings and Community supervision for imports of certain products originating in Finland (2 ), and in parti ­ cular Article 1 thereof, Whereas Article 3 of the abovementioned Protocol provides that the products listed below, imported under reduced duty rates according to Article 1 ( 1 ) to (3) are subject to the annual ceiling indicated below, above which the customs duties applicable to third countries may be re-established : Article 1 From 30 September to 31 December 1980, the levying of customs duties applicable to third countries shall be reimposed on imports into the Community of the following products : CCT heading No Description Origin 48.01 Paper and paperboard (including cellulose wadding), in rolls or sheets : ex F. Other :  Bible paper, manifold (thin typing) paper ; printing paper and writing paper, containing not more than 5 % of mechani ­ cal wood pulp Finland CCT heading No Description Ceiling(tonnes) 48.01 Paper and paperboard (including cellulose wadding), in rolls or sheets : ex F. Other :  Bible paper, manifold (thin typing) paper ; printing paper and writing paper, containing not more than 5 % of mechani ­ cal wood pulp 38 570 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas imports into the Community of those products originating in Finland , have reached that This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 September 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission (!) OJ No L 328 , 28 . 11 . 1973 , p . 1 . (2 ) OJ No L 330, 27 . 12 . 1979 , p . 6 .